DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 12/4/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because NPL Ref #8 is incorrectly identified. It has been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
It is noted that the IDS filed 3/5/2021 contains the above mentioned reference and is correctly identified.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,666,317 in view of Kim et al. (US 2016/0322134). Regarding claims 1-15, claim 15 of ‘317 is directed to a radiation shield comprising 10%-70% by volume of a magnetic material and 5-55% of a radiation attenuating material. Claims 16 and 17 of ‘317 recite that the radiation attenuating material is tungsten. Patent ‘317 does not include MnBi; however, Kim teaches a MnBi permanent magent which is superior to conventional magnetic material because it does not require rare earth metals and has larger coercive force than conventional magnets at higher temperatures (¶¶ 3-5, 9). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to use MnBi for the magnetic material of ‘317, as taught by Kim, for the advantages disclosed in the prior art.
Specifically regarding claim 2, Kim teaches the MnBi magnet may include rare earth hard phase particles (corresponding to the claimed additional material) such as SmCo, NdFeB and Fe (¶ 24).
Specifically regarding claim 3, claim 15 of ‘317 recites the radiation attenuating material, which includes tungsten, is 5%-55% vol and the magnetic material is 10%-70% vol. Kim teaches the rare earth hard phase particles are present in the MnBi magnet in an amount from 0-45% wt (¶ 25). The weight ranges suggested by ‘317 in view of Kim are expected to overlap with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Specifically regarding claims 8-14, claim 26-28 of ‘317 recite the radiation shielding material comprises layers of portions of magnetic and radiation attenuating material.
Regarding claims 16-20, claims 1-14 of ‘317 recite a radiation shielding material comprising layers of magnetic material and radiation attenuating material, which includes gradients in the z-direction or x-y plane (see claims 1, 12-15 and 26-28). Patent ‘317 does not expressly teach inclusion of MnBi; however, Kim teaches a MnBi permanent magent which is superior to conventional magnetic material because it does not require rare earth metals and has larger coercive force than conventional magnets at higher temperatures (¶¶ 3-5, 9). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to use MnBi for the magnetic material of ‘317, as taught by Kim, for the advantages disclosed in the prior art. Thus, Patent ‘317 in view of Kim suggests a first layer having a ratio MnBi:W of more than 0:100 and the second layer has a ratio of less than 100:0. This change in composition between layers is a functional composition gradient.
Specifically regarding claim 18, Kim teaches the MnBi magnet may include rare earth hard phase particles (corresponding to the claimed additional material) such as SmCo, NdFeB and Fe (¶ 24).
Specifically regarding claim 19, claims 15 and 26-28 of ‘317 recites the radiation attenuating material, which includes tungsten, is 5%-55% vol and the magnetic material is 10%-70% vol. Kim teaches the rare earth hard phase particles are present in the MnBi magnet in an amount from 0-45% wt (¶ 25). The weight ranges suggested by ‘317 in view of Kim are expected to overlap with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-28 of U.S. Patent No. 9,666,317 in view of Kim et al. (US 2016/0322134) and Nikipelov et al. (US 2017/0184975). Regarding claim 4, Patent ‘317 in view of Kim does not expressly teach the SmCo is SmCo5 or Sm2Co17. However, Nikipelov teaches SmCo5 and Sm2Co17 are two of the known SmCo magnets. Since these are the two known SmCo magnets in the prior art, it would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to use either SmCo5 or Sm2Co17 for SmCo in the prior art combination of Culbertson in view of Kim.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-28 of U.S. Patent No. 9,666,317 in view of Kim (US 2016/0322134), as applied to claim 1, further in view of Gabay (WO 2015/169712).
Regarding claim 5, the limitations of claim 1 have been addressed above. Culbertson in view of Kim does not expressly teach the claimed coercivity. Gabay teaches a MnBi permanent sintered magnet which has a coercivity of 6.5 kOe to 28.3 kOe at temperatures from 300K to 530K (26.85°C -256.85°C) (p. 2, lines 31-37). It would have been obvious at the effective time of filing for one of ordinary skill in the art to use the MnBi magnet of Gabay in Culbertson in view of Kim because Kim teaches MnBi magnets are capable of reaching higher coercivity than conventional magnets at higher temperatures, and the MnBi magnet of Gabay is a prior art magnet capable of reaching higher coercivity at higher temperatures than those disclosed in Kim, thus attaining even better properties.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 16 recite “a ratio of MnBi:W”. This limitation is indefinite because it is unclear whether this ratio is a volume ratio, a mass ratio, or a molar ratio. For purposes of examination, any ratio will be considered. Dependent claims not addressed are indefinite by virtue of dependence from an indefinite claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Culbertson et al. (US 2015/0287486) in view of Kim (US 2016/0322134).
Regarding claims 1, 6-7 and 15, Culbertson discloses a radiation shield comprising 10%-70% vol magnetic material and 5%-55% vol of radiation attenuating material (¶ 6). The attenuating material includes tungsten (¶ 25). Culbertson also teaches the radiation attenuating material may include material configured for shielding neutron radiation and gamma rays (¶ 25). Culbertson teaches the magnetic material may be common magnetic materials for producing conventional magnets, preferably rare earth alloys (¶ 26). Culbertson does not expressly teach inclusion of MnBi material.
Kim teaches a MnBi sintered permanent magnet (¶ 2, 9). The MnBi magnet is advantageous compared to conventional rare earth magnets because it has larger coercive force at high temperatures and does not require acquisition of scarce and expensive rare earths (¶ 3-5). It would therefore have been obvious at the effective time of filing for one of ordinary skill in the art to substitute the rare earth magnets of Culbertson for the MnBi magnet disclosed by Kim since MnBi magnets are operable at higher temperatures and are less expensive. The ratio of MnBi to W is indicated by the ratio of the magnetic material to the radiation attenuating material and ranges from 10:55 to 70:5, which overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 2, Kim teaches the MnBi magnet may include rare earth hard phase particles (corresponding to the claimed additional material) such as SmCo, NdFeB and Fe (¶ 24).
Regarding claim 3, Culbertson teaches the radiation attenuating material, which includes tungsten, is 5%-55% vol and the magnetic material is 10%-70% vol (¶ 6). Kim teaches the rare earth hard phase particles are present in the MnBi magnet in an amount from 0-45% wt (¶ 25). The weight ranges suggested by the prior art are expected to overlap with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 8-9, Culbertson teaches an embodiment of the radiation shielding comprising two layers, the first layer comprising magnetic material only and a second layer comprising radiation attenuating material only (¶ 40, Fig. 2), which is considered a gradient in the z-direction. Thus, the first layer has a ratio MnBi:W of more than 0:100 and the second layer has a ratio of less than 100:0. This change in composition between layers is a functional composition gradient.

    PNG
    media_image1.png
    219
    574
    media_image1.png
    Greyscale

Regarding claims 10-12, Culbertson teaches an embodiment of the radiation shielding whereby the magnetic material is dispersed at an end portion while radiation attenuating material is dispersed throughout (¶ 41, see Fig. 4), which is considered a gradient in the x-y plane. Thus, there is a composition gradient along a horizontal plane along what can be considered a predefined pattern, with alternating sections of magnetic material (MnBi) and radiation attenuating material (W).

    PNG
    media_image2.png
    185
    561
    media_image2.png
    Greyscale

Regarding claim 13, while Culbertson does not expressly teach that the MnBi portions have opposite magnetic poles, Culbertson teaches that the arrangement of the embodiment such as that illustrated in Fig. 4 is done so that the radiation shielding can be wrapped around an object, permitting the shielding to become secure via magnetic attraction (¶ 44). This intrinsically requires the magnetic portions to have oppositely aligned poles.
Regarding claim 14, Culbertson teaches magnetic material may be dispersed within the layer of attenuating material (¶ 43).
Regarding claims 16-17 and 20, Culbertson discloses a radiation shield comprising two layers, the first layer comprising magnetic material only and a second layer comprising radiation attenuating material only (¶ 40, Fig. 2), which is considered a gradient in the z-direction. Culbertson also teaches an embodiment of the radiation shielding whereby the magnetic material is dispersed at an end portion while radiation attenuating material is dispersed throughout (¶ 41, see Fig. 4), which is considered a gradient in the x-y plane. The attenuating material includes tungsten (¶ 25). Culbertson teaches the magnetic material may be common magnetic materials for producing conventional magnets, preferably rare earth alloys (¶ 26). Culbertson does not expressly teach inclusion of MnBi material.
Kim teaches a MnBi sintered permanent magnet (¶ 2, 9). The MnBi magnet is advantageous compared to conventional rare earth magnets because it has larger coercive force at high temperatures and does not require acquisition of scarce and expensive rare earths (¶ 3-5). It would therefore have been obvious at the effective time of filing for one of ordinary skill in the art to substitute the rare earth magnets of Culbertson for the MnBi magnet disclosed by Kim since MnBi magnets are operable at high temperatures and the materials are expected to be less expensive. Thus, the prior art combination suggests the first layer has a ratio MnBi:W of more than 0:100 and the second layer has a ratio of less than 100:0. This change in composition between layers is a functional composition gradient.
Regarding claim 18, Kim teaches the MnBi magnet may include rare earth hard phase particles (corresponding to the claimed additional material) such as SmCo, NdFeB and Fe (¶ 24).
Regarding claim 19, Culbertson teaches the radiation attenuating material, which includes tungsten, is 5%-55% vol and the magnetic material is 10%-70% vol (¶ 6). Kim teaches the rare earth hard phase particles are present in the MnBi magnet in an amount from 0-45% wt (¶ 25). The weight ranges suggested by the prior art are expected to overlap with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Culbertson et al. (US 2015/0287486) in view of Kim (US 2016/0322134), as applied to claim 2, further in view of Nikipelov et al. (US 2017/0184975).
Regarding claim 4, Culbertson in view of Kim does not expressly teach the SmCo is SmCo5 or Sm2Co17. However, Nikipelov teaches SmCo5 and Sm2Co17 are two of the known SmCo magnets. Since these are the two known SmCo magnets in the prior art, it would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to use either SmCo5 or Sm2Co17 for SmCo in the prior art combination of Culbertson in view of Kim.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Culbertson et al. (US 2015/0287486) in view of Kim (US 2016/0322134), as applied to claim 1, further in view of Gabay (WO 2015/169712).
Regarding claim 5, the limitations of claim 1 have been addressed above. Culbertson in view of Kim does not expressly teach the claimed coercivity. Gabay teaches a MnBi permanent sintered magnet which has a coercivity of 6.5 kOe to 28.3 kOe at temperatures from 300K to 530K (26.85°C -256.85°C) (p. 2, lines 31-37). It would have been obvious at the effective time of filing for one of ordinary skill in the art to use the MnBi magnet of Gabay in Culbertson in view of Kim because Kim teaches MnBi magnets are capable of reaching higher coercivity than conventional magnets at higher temperatures, and the MnBi magnet of Gabay is a prior art magnet capable of reaching higher coercivity at higher temperatures than those disclosed in Kim, thus attaining even better properties.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784